On Appellant Magnolia Petroleum Company’s Motion for Rehearing
In addition to the tracts off land designated in our original opinion, appellee sought in his petition an injunction restraining the Railroad Commission from interfering with the drilling by him of certain oil wells on *164other tracts described in said petition as tracts Nos. 3-A and 3-B, permits to drill which had been denied him by the commission. As to these latter named tracts, the injunctive relief sought was denied by the trial court, and no appeal prosecuted therefrom by ap-pellee. /
Upon motion of appellant Magnolia Petroleum Company, the judgment of the trial court, in so far as it denied any injunctive relief as to said tracts 3-A and 3-B, is affirmed. In all other respects, our order heretofore entered is not disturbed.
Motion granted.